DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement submitted on 5/12/2021 has been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
On lines 1 and 2 of claim 1, “applied to a terminal, wherein configured”  should be “applied to a terminal configured” or something similar.
On line 4 of claim 1, “performing transmission quality evaluation” should be “performing a transmission quality evaluation” or something similar.
On line 7 of claim 11, “perform transmission quality evaluation” should be “perform a transmission quality evaluation” or something similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 3, 4, 6, 7, 9, 13, 14, 16, 17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Regarding claim 3 and 13, the phrase "determining [determine in claim 13] a ratio between the primary card link and the secondary card link for performing the data transmission of the mobile network based on the first transmission quality evaluation value and the second transmission quality evaluation value" renders the claim indefinite because a ratio is between two values represented numerically.  The claim wording is defining the ratio as between card links, which are not numerical.

Also regarding claim 3 and 13, the phrase "performing [perform in claim 13] the data transmission of the mobile network through the primary card link and the secondary card link according to the ratio" renders the claim indefinite because it is unclear to which aspect of data transmission the ratio is applied, time, bandwidth, data rate, etc.

Regarding claims 4 and 14, the phrase "wherein a ratio of a high transmission quality evaluation value is higher than a ratio of a low transmission quality evaluation value" renders the claim indefinite because a ratio is a comparison of values such as the first and second 

Claims 6, 7, 9, 16, 17, and 19 are also rejected by virtue of their dependence on claims 3 and 13
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mutya et al. (U.S. Patent Application Publication No. 2014/0274006 A1) (cited on Applicant’s IDS, hereinafter Mutya).

Regarding claim 1, Mutya discloses a data transmission method based on a mobile 
performing transmission quality evaluation on the primary card link, in response to that the primary card link is applied to perform data transmission of the mobile network, to obtain a first transmission quality evaluation value (Figure 3A and paragraphs 0047 and 0050-0052 disclose a multi-SIM device such as wireless device 200 may determine whether, based on network conditions of an ongoing call or data session, the call or data session should be transferred to a different network associated with a different SIM.  In block 302, a wireless device may register on a first network using a first SIM, and on a second network using a second SIM.  In block 304, an active wireless communication may be established between the wireless device and a third-party device over the first network.  For example, a mobile-originating (MO) call may be initiated by a wireless device user dialing a third-party telephone number.  In another 
compensating the data transmission of the mobile network performed by the primary card link through the secondary card link in response to that the first transmission quality evaluation value is lower than a transmission quality evaluation threshold (Figures 3A-4 and paragraphs 0051 and 0053 discloses a radio channel failure condition may be, for example, a current RSSI and/or carrier-to-noise ratio that is below a predetermined threshold value (e.g., RSSI<-100 db).  If the wireless device determines that the radio channel conditions for the second network are favorable (i.e., determination block 316=“No”), the wireless device may proceed to transfer the active call or data session to the second network).

Regarding claim 2, as applied to claim 1 above, Mutya further discloses performing the transmission quality evaluation on the secondary card link to obtain a second transmission quality evaluation value (Figure 3A and paragraph 0053 disclose if the wireless device determines that the second SIM is idle (i.e., determination block 314=“Yes”), indicating that the transmit/receive chain associated with the second SIM is not actively engaged in a voice or data call, the wireless device may test the signal conditions of the second network (e.g., radio channel conditions) in block 316.  For example, the wireless device may prompt an audio-digital converter to measure RSSI values of a test connection with the second network, which values may be made available to the wireless device);
wherein compensating the data transmission of the mobile network performed by the primary card link through the secondary card link comprises: compensating the data transmission of the mobile network performed by the primary card link through the secondary card link based on the first transmission quality evaluation value and the second transmission quality evaluation value (Figure 3A and paragraph 0053 disclose In determination block 318, the wireless device may determine whether the current radio channel conditions for the second network are favorable.  For example, the wireless device may determine whether a radio channel failure condition is met for the second network connection, in the same manner as the determination for radio channel conditions on the first network discussed above.  A radio channel failure condition may be, for example, present RSSI values falling below a threshold (e.g., RSSI<-100 db.).  The determination of whether the radio channel conditions for the second network connection are favorable may be performed by determining whether a radio channel failure condition is met, similar to the determination for the first network discussed above with respect to determination block 308.  Alternatively, the current radio channel conditions for the second network may be 

Regarding claim 5, as applied to claim 2 above, Mutya further discloses wherein compensating the data transmission of the mobile network performed by the primary card link through the secondary card link based on the first transmission quality evaluation value and the second transmission quality evaluation value comprises:
determining that a network of the primary card link is abnormal and the secondary card link performs data transmission normally based on the first transmission quality evaluation value and the second transmission quality evaluation value (Figure 3A and paragraphs 0047 and 0050-0052 disclose a multi-SIM device such as wireless device 200 may determine whether, based on network conditions of an ongoing call or data session, the call or data session should be transferred to a different network associated with a different SIM.  In block 302, a wireless device may register on a first network using a first SIM, and on a second network using a second SIM.  In block 304, an active wireless communication may be established between the wireless device and a third-party device over the first network.  For example, a mobile-originating (MO) call may be initiated by a wireless device user dialing a third-party telephone number.  In another example, the wireless device may receive a mobile-terminating (MT) call from a third-party device dialing the MSISDN associated with the first SIM.  The wireless device may 
switching to the secondary card link for performing the data transmission of the mobile network (Figure 3A and paragraph 0053 disclose In determination block 318, the wireless device may determine whether the current radio channel conditions for the second network are favorable.  For example, the wireless device may determine whether a radio channel failure 

Regarding claim 11, Mutya discloses a data transmission device based on a mobile network, wherein the data transmission device is configured with a primary card link for a primary subscriber identity module (SIM) card and a secondary card link for a secondary SIM card (Paragraphs 0023, 0024, and 0047 disclose the terms “SIM”, “SIM card” and “subscriber identification module” are used interchangeably to mean an integrated circuit, embedded into a removable card, that stores an International Mobile Subscriber Identity (IMSI), related key, and/or other information used to identify and/or authenticate a wireless device on a network.  The terms “multi-SIM device,” “multi-SIM wireless device” “dual-SIM device” “dual-SIM dual active device” and “DSDA device” are used interchangeably to describe a wireless device that is 
a processor (Figure 2A and paragraph 0039 disclose a functional block diagram of a multi-SIM wireless device 102 that is suitable for implementing the various embodiments.  Wireless device 200 may include at least one controller, such as general processor 202); and
a memory for storing instructions executable by the processor (Figure 2A and paragraph 0039 disclose a functional block diagram of a multi-SIM wireless device 102 that is suitable for implementing the various embodiments.  Wireless device 200 may include at least one controller, such as general processor 202, which may be coupled to at least one memory 204.  Memory 204 may store, for example, an operating system (OS) and user application software);
wherein the processor is configured to:
perform transmission quality evaluation on the primary card link, in response to that the primary card link is applied to perform data transmission of the mobile network, to obtain a first transmission quality evaluation value (Figure 3A and paragraphs 0047 and 0050-0052 disclose a multi-SIM device such as wireless device 200 may determine whether, based on network conditions of an ongoing call or data session, the call or data session should be transferred to a different network associated with a different SIM.  In block 302, a wireless device may register on a first network using a first SIM, and on a second network using a second SIM.  In block 304, an active wireless communication may be established between the wireless device and a third-party device over the first network.  For example, a mobile-originating (MO) call may be 
compensate the data transmission of the mobile network performed by the primary card link through the secondary card link in response to that the first transmission quality evaluation value is lower than a transmission quality evaluation threshold (Figures 3A-4 and paragraphs 0051 and 0053 discloses a radio channel failure condition may be, for example, a current RSSI and/or carrier-to-noise ratio that is below a predetermined threshold value (e.g., RSSI<-100 db).  If the wireless device determines that the radio channel conditions for the second network are favorable (i.e., determination block 316=“No”), the wireless device may proceed to transfer the active call or data session to the second network).

Regarding claim 12, as applied to claim 11 above, Mutya further discloses perform the transmission quality evaluation on the secondary card link to obtain a second transmission quality evaluation value (Figure 3A and paragraph 0053 disclose if the wireless device determines that the second SIM is idle (i.e., determination block 314=“Yes”), indicating that the transmit/receive chain associated with the second SIM is not actively engaged in a voice or data call, the wireless device may test the signal conditions of the second network (e.g., radio channel conditions) in block 316.  For example, the wireless device may prompt an audio-digital converter to measure RSSI values of a test connection with the second network, which values may be made available to the wireless device); and
compensate the data transmission of the mobile network performed by the primary card link through the secondary card link based on the first transmission quality evaluation value and the second transmission quality evaluation value (Figure 3A and paragraph 0053 disclose In determination block 318, the wireless device may determine whether the current radio channel conditions for the second network are favorable.  For example, the wireless device may determine whether a radio channel failure condition is met for the second network connection, in the same manner as the determination for radio channel conditions on the first network discussed above.  A radio channel failure condition may be, for example, present RSSI values falling below a threshold (e.g., RSSI<-100 db.).  The determination of whether the radio channel conditions for the second network connection are favorable may be performed by determining whether a radio channel failure condition is met, similar to the determination for the first network discussed above with respect to determination block 308.  Alternatively, the current radio channel conditions for the second network may be compared to those of the first network, and may be 

Regarding claim 15, as applied to claim 12 above, Mutya further discloses determine that a network of the primary card link is abnormal and the secondary card link performs data transmission normally based on the first transmission quality evaluation value and the second transmission quality evaluation value (Figure 3A and paragraphs 0047 and 0050-0052 disclose a multi-SIM device such as wireless device 200 may determine whether, based on network conditions of an ongoing call or data session, the call or data session should be transferred to a different network associated with a different SIM.  In block 302, a wireless device may register on a first network using a first SIM, and on a second network using a second SIM.  In block 304, an active wireless communication may be established between the wireless device and a third-party device over the first network.  For example, a mobile-originating (MO) call may be initiated by a wireless device user dialing a third-party telephone number.  In another example, the wireless device may receive a mobile-terminating (MT) call from a third-party device dialing the MSISDN associated with the first SIM.  The wireless device may transmit/receive a continuous stream of audio data over the first network to/from the third-party device (e.g., a phone conversation).  In block 306, the wireless device may receive or monitor present network conditions of the first network, such as radio channel conditions.  In an embodiment, present 
switch to the secondary card link for performing the data transmission of the mobile network (Figure 3A and paragraph 0053 disclose In determination block 318, the wireless device may determine whether the current radio channel conditions for the second network are favorable.  For example, the wireless device may determine whether a radio channel failure condition is met for the second network connection, in the same manner as the determination for radio channel conditions on the first network discussed above.  A radio channel failure condition may be, for example, present RSSI values falling below a threshold (e.g., RSSI<-100 db.).  The determination of whether the radio channel conditions for the second network connection are .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (U.S. Patent Application Publication No. 2019/0342943 A1) (cited on Applicant’s IDS, hereinafter Rice).

Regarding claim 3, as applied to claim 2 above, Mutya discloses the claimed invention except explicitly disclosing wherein compensating the data transmission of the mobile network performed by the primary card link through the secondary card link based on the first transmission quality evaluation value and the second transmission quality evaluation value comprises: determining a ratio between the primary card link and the secondary card link for performing the data transmission of the mobile network based on the first transmission quality evaluation value and the second transmission quality evaluation value; and performing the data transmission of the mobile network through the primary card link and the secondary card link according to the ratio.
In analogous art, Rice discloses wherein compensating the data transmission of the mobile network performed by the primary card link through the secondary card link based on the first transmission quality evaluation value and the second transmission quality evaluation value comprises:
determining a ratio between the primary card link and the secondary card link for performing the data transmission of the mobile network based on the first transmission quality evaluation value and the second transmission quality evaluation value (Figure 14 and paragraph 0121 disclose the cellular networks 1402, 1404 may be ranked based, for example, on signal strength, bandwidth, stability, and the like, or based on a combination of characteristics.  The higher ranked cellular network may be used to perform a task with higher priority.  For example, a phone call may be considered higher priority than other tasks, such as media download.  In this 
performing the data transmission of the mobile network through the primary card link and the secondary card link according to the ratio (Figure 14 and paragraph 0121 disclose the cellular networks 1402, 1404 may be ranked based, for example, on signal strength, bandwidth, stability, and the like, or based on a combination of characteristics.  The higher ranked cellular network may be used to perform a task with higher priority.  For example, a phone call may be considered higher priority than other tasks, such as media download.  In this example, if the signal strength associated with cellular network 1402 exceeds the signal strength associated with cellular network 1404, the phone call may be processed using the cellular network 1402 and the media download, or other task, may be performed using the same network, or may be performed using the cellular network 1404.  The determination of whether to divide tasks among networks or to use the same network may depend on the specific task and/or the difference in characteristics between the cellular networks).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate dividing tasks among networks based on network conditions, as described in Rice, with switching between networks based on signal conditions, as described in Mutya, because doing so is simple substitution of one known element (dividing tasks between networks) for another 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mutya and Rice to obtain the invention as specified in claim 3.

Regarding claim 6, as applied to claim 3 above, Mutya, as modified by Rice, further discloses monitoring a state of the primary card link after compensating the data transmission of the mobile network performed by the primary card link through the secondary card link (Paragraph 0047 discloses a multi-SIM device such as wireless device 200 may determine whether, based on network conditions of an ongoing call or data session, the call or data session should be transferred to a different network associated with a different SIM); and
restoring the data transmission of the mobile network performed by the primary card link in response to that the first transmission quality evaluation value is higher than the transmission quality evaluation threshold (Paragraph 0053 discloses If the wireless device determines that the second SIM is idle (i.e., determination block 314=“Yes”), indicating that the transmit/receive chain associated with the second SIM is not actively engaged in a voice or data call, the wireless device may test the signal conditions of the second network (e.g., radio channel conditions) in block 316.  For example, the wireless device may prompt an audio-digital converter to measure RSSI values of a test connection with the second network, which values may be made available to the wireless device.  In determination block 318, the wireless device may determine whether 

Regarding claim 13, as applied to claim 12 above, Mutya discloses the claimed invention except explicitly disclosing determine a ratio between the primary card link and the secondary card link for performing the data transmission of the mobile network based on the first transmission quality evaluation value and the second transmission quality evaluation value; and perform the data transmission of the mobile network through the primary card link and the secondary card link according to the ratio.

perform the data transmission of the mobile network through the primary card link and the secondary card link according to the ratio (Figure 14 and paragraph 0121 disclose the cellular networks 1402, 1404 may be ranked based, for example, on signal strength, bandwidth, stability, and the like, or based on a combination of characteristics.  The higher ranked cellular network may be used to perform a task with higher priority.  For example, a phone call may be considered higher priority than other tasks, such as media download.  In this example, if the signal strength associated with cellular network 1402 exceeds the signal strength associated with cellular network 1404, the phone call may be processed using the cellular network 1402 and the media download, or other task, may be performed using the same network, or may be performed using 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate dividing tasks among networks based on network conditions, as described in Rice, with switching between networks based on signal conditions, as described in Mutya, because doing so is simple substitution of one known element (dividing tasks between networks) for another (switching networks) to obtain predictable results.  Combining dividing tasks among networks based on network conditions of Rice with switching between networks based on signal conditions of Mutya was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rice.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mutya and Rice to obtain the invention as specified in claim 13.

Regarding claim 16, as applied to claim 13 above, Mutya, as modified by Rice, further discloses monitor a state of the primary card link after compensating the data transmission of the mobile network performed by the primary card link through the secondary card link (Paragraph 0047 discloses a multi-SIM device such as wireless device 200 may determine whether, based on network conditions of an ongoing call or data session, the call or data session should be transferred to a different network associated with a different SIM); and
restore the data transmission of the mobile network performed by the primary card link in .

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mutya in view of Rice as applied to claims 3, 6, 13, and 16 above, and further in view of Ponukumati et al. (U.S. Patent Application Publication No. 20150092611 A1) (cited on Applicant’s IDS, hereinafter Ponukumati).

Regarding claim 7, as applied to claim 3 above, Mutya, as modified by Rice, discloses the claimed invention except explicitly disclosing displaying a primary card icon and a secondary card icon; wherein the primary card icon is configured to indicate that the data transmission of the mobile network is performed through the primary card link, and the secondary card icon is configured to indicate that the data transmission of the mobile network is performed through the secondary card link.
In analogous art, Ponukumati discloses displaying a primary card icon and a secondary card icon (Figure 3A and paragraph 0044 disclose the calling party device 310a may determine that a first call is degrading, whereupon a display window 320 may be presented on the display 311a of the calling party device 310a.  The display window 320 may contain a list of alternatives for placing a second call such as SIM N 321, WLAN 322 and SIM 2 323);
wherein the primary card icon is configured to indicate that the data transmission of the mobile network is performed through the primary card link, and the secondary card icon is configured to indicate that the data transmission of the mobile network is performed through the secondary card link (Figure 3A and paragraph 0044 disclose the calling party device 310a may determine that a first call is degrading, whereupon a display window 320 may be presented on 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate displaying indicators of which SIMs are used, as described in Ponukumati, with a UE with multiple SIMs, as described in Mutya, as modified by Rice, because doing so is using a known technique to improve a similar method in the same way.  Combining displaying indicators of which SIMs are used of Ponukumati with a UE with multiple SIMs of Mutya, as modified by Rice, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ponukumati.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mutya, Rice, and Ponukumati to obtain the invention as specified in claim 7.

Regarding claim 9, as applied to claim 6 above, Mutya, as modified by Rice, discloses the claimed invention except explicitly disclosing displaying a primary card icon; wherein the primary card icon is configured to indicate that the data transmission of the mobile network is performed through the primary card link.
In analogous art, Ponukumati discloses displaying a primary card icon; wherein the primary card icon is configured to indicate that the data transmission of the mobile network is performed through the primary card link (Figure 3A and paragraph 0044 disclose the calling party device 310a may determine that a first call is degrading, whereupon a display window 320 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate displaying indicators of which SIMs are used, as described in Ponukumati, with a UE with multiple SIMs, as described in Mutya, as modified by Rice, because doing so is using a known technique to improve a similar method in the same way.  Combining displaying indicators of which SIMs are used of Ponukumati with a UE with multiple SIMs of Mutya, as modified by Rice, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ponukumati.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mutya, Rice, and Ponukumati to obtain the invention as specified in claim 9.

Regarding claim 17, as applied to claim 13 above, Mutya, as modified by Rice, discloses the claimed invention except explicitly disclosing display a primary card icon and a secondary card icon; wherein the primary card icon is configured to indicate that the data transmission of the mobile network is performed through the primary card link, and the secondary card icon is configured to indicate that the data transmission of the mobile network is performed through the secondary card link.
In analogous art, Ponukumati discloses display a primary card icon and a secondary card 
wherein the primary card icon is configured to indicate that the data transmission of the mobile network is performed through the primary card link, and the secondary card icon is configured to indicate that the data transmission of the mobile network is performed through the secondary card link (Figure 3A and paragraph 0044 disclose the calling party device 310a may determine that a first call is degrading, whereupon a display window 320 may be presented on the display 311a of the calling party device 310a.  The display window 320 may contain a list of alternatives for placing a second call such as SIM N 321, WLAN 322 and SIM 2 323).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate displaying indicators of which SIMs are used, as described in Ponukumati, with a UE with multiple SIMs, as described in Mutya, as modified by Rice, because doing so is using a known technique to improve a similar method in the same way.  Combining displaying indicators of which SIMs are used of Ponukumati with a UE with multiple SIMs of Mutya, as modified by Rice, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ponukumati.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mutya, Rice, and Ponukumati to obtain the invention as specified in claim 17.

Regarding claim 19, as applied to claim 16 above, Mutya, as modified by Rice, discloses the claimed invention except explicitly disclosing display a primary card icon, wherein the primary card icon is configured to indicate that the data transmission of the mobile network is performed through the primary card link.
In analogous art, Ponukumati discloses display a primary card icon, wherein the primary card icon is configured to indicate that the data transmission of the mobile network is performed through the primary card link (Figure 3A and paragraph 0044 disclose the calling party device 310a may determine that a first call is degrading, whereupon a display window 320 may be presented on the display 311a of the calling party device 310a.  The display window 320 may contain a list of alternatives for placing a second call such as SIM N 321, WLAN 322 and SIM 2 323).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate displaying indicators of which SIMs are used, as described in Ponukumati, with a UE with multiple SIMs, as described in Mutya, as modified by Rice, because doing so is using a known technique to improve a similar method in the same way.  Combining displaying indicators of which SIMs are used of Ponukumati with a UE with multiple SIMs of Mutya, as modified by Rice, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ponukumati.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mutya, Rice, and Ponukumati to obtain the invention as specified in .

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mutya in view of Ponukumati.

Regarding claim 8, as applied to claim 5 above, Mutya discloses the claimed invention except explicitly disclosing displaying a secondary card icon; wherein the secondary card icon is configured to indicate that the data transmission of the mobile network is performed through the secondary card link.
In analogous art, Ponukumati discloses displaying a secondary card icon; wherein the secondary card icon is configured to indicate that the data transmission of the mobile network is performed through the secondary card link (Figure 3A and paragraph 0044 disclose the calling party device 310a may determine that a first call is degrading, whereupon a display window 320 may be presented on the display 311a of the calling party device 310a.  The display window 320 may contain a list of alternatives for placing a second call such as SIM N 321, WLAN 322 and SIM 2 323).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate displaying indicators of which SIMs are used, as described in Ponukumati, with a UE with multiple SIMs, as described in Mutya, because doing so is using a known technique to improve a similar method in the same way.  Combining displaying indicators of which SIMs are used of Ponukumati with a UE with multiple SIMs of Mutya was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ponukumati.


Regarding claim 10, as applied to claim 1 above, Mutya discloses the claimed invention except explicitly disclosing performing quality evaluation based on signal parameters of a modem and a link quality packet loss rate of wireless communication, wherein the signal parameters comprise signal receiving strength and signal quality.
In analogous art, Ponukumati discloses performing quality evaluation based on signal parameters of a modem and a link quality packet loss rate of wireless communication, wherein the signal parameters comprise signal receiving strength and signal quality (Figure 2A and paragraph 0040 disclose individual columns illustrate representative headings for information such as link quality related information and other information for each subscription or network.  Information associated with each of the networks listed in the column 211 of the link priority list 210 may include a signal information to noise ratio (SINR) 212, which in some examples may be expressed in decibels (dB).  The link priority list 210 may include a column for a cost 213 for each subscription or network, which in some examples may be expressed as a relative index from 0 (e.g., least costly) to 10 (e.g., most costly).  The link priority list 210 may include a column for a transmit power (PWR) 214, which may be expressed as a relative index of a transmit power in dB, mW, or other value between the alternatives.  The link priority list 210 may include a channel quality indicator (CQI) 215, which may be expressed as a relative index of call quality from 1-15 between alternatives.  The link priority list 210 may further include a received signal strength indicator (RSSI) 216, which may be expressed as a value in dB referenced to 1 mW 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate link rankings based on channel quality and signal strength, as described in Ponukumati, with evaluating network connections, as described in Mutya, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining link rankings based on channel quality and signal strength of Ponukumati with evaluating network connections of Mutya was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ponukumati.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mutya and Ponukumati to obtain the invention as specified in claim 10.

Regarding claim 18, as applied to claim 15 above, Mutya discloses the claimed invention except explicitly disclosing display a secondary card icon; wherein the secondary card icon is configured to indicate that the data transmission of the mobile network is performed through the secondary card link.
In analogous art, Ponukumati discloses display a secondary card icon; wherein the secondary card icon is configured to indicate that the data transmission of the mobile network is performed through the secondary card link (Figure 3A and paragraph 0044 disclose the calling party device 310a may determine that a first call is degrading, whereupon a display window 320 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate displaying indicators of which SIMs are used, as described in Ponukumati, with a UE with multiple SIMs, as described in Mutya, because doing so is using a known technique to improve a similar method in the same way.  Combining displaying indicators of which SIMs are used of Ponukumati with a UE with multiple SIMs of Mutya was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ponukumati.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mutya and Ponukumati to obtain the invention as specified in claim 18.

Regarding claim 20, as applied to claim 11 above, Mutya discloses the claimed invention except explicitly disclosing perform quality evaluation based on signal parameters of a modem and a link quality packet loss rate of wireless communication; wherein the signal parameters comprise signal receiving strength and signal quality.
In analogous art, Ponukumati discloses perform quality evaluation based on signal parameters of a modem and a link quality packet loss rate of wireless communication; wherein the signal parameters comprise signal receiving strength and signal quality (Figure 2A and paragraph 0040 disclose individual columns illustrate representative headings for information such as link quality related information and other information for each subscription or network.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate link rankings based on channel quality and signal strength, as described in Ponukumati, with evaluating network connections, as described in Mutya, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining link rankings based on channel quality and signal strength of Ponukumati with evaluating network connections of Mutya was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ponukumati.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 
Allowable Subject Matter
Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.  However, since the meaning of claims 4 and 14 is so unclear that a prior art search cannot be performed, rewriting the claims to overcome the rejection(s) under 35 U.S.C. 112(b) may also result in a withdrawal of potential allowability based on prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Mark G. Pannell/Examiner, Art Unit 2642